Case 2:19-cv-02925-AMD-SJB Document 1 Filed 05/16/19 Page 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 MARK IANTOSCA,

                               Plaintiff,                     Docket No. 2:19-cv-2925

        - against -                                           JURY TRIAL DEMANDED


 ARITZIA INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Mark Iantosca (“Iantosca” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Aritzia Inc. (“Aritzia” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Naomi Elizee, owned and registered by Iantosca, a New York based

professional photographer. Accordingly, Iantosca seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business.
Case 2:19-cv-02925-AMD-SJB Document 1 Filed 05/16/19 Page 2 of 4 PageID #: 2




       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.       Iantosca is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 428 Lorimer

Street #3, Brooklyn, New York 11206.

       6.       Upon information and belief, Aritzia is a company with a place of business at 630

Old County Road, Garden City, New York 11530. At all times material hereto, Aritzia has

operated its Instagram page at the URL: www.Instagram.com/aritzia (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Iantosca photographed Naomi Elizee (the “Photograph”). A true and correct copy

of the Photograph is attached hereto as Exhibit A.

       8.       Iantosca is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-150-161.

       B.       Defendant’s Infringing Activities

       10.      On February 10, 2019, Aritzia ran the Photograph on the Website to promote their

brand. See: https://www.instagram.com/p/BtuS1rVFLhW/. A true and correct copy of the

photograph on the Website and screenshots of the Photograph on the Website are attached hereto

as Exhibit B.

       11.      Aritzia did not license the Photograph from Plaintiff for its Website, nor did

Aritzia have Plaintiff’s permission or consent to publish the Photograph on its Website.
Case 2:19-cv-02925-AMD-SJB Document 1 Filed 05/16/19 Page 3 of 4 PageID #: 3




                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Aritzia infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Aritzia is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Aritzia have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Aritzia be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;
Case 2:19-cv-02925-AMD-SJB Document 1 Filed 05/16/19 Page 4 of 4 PageID #: 4




       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 16, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Mark Iantosca
